If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


 JOEL ERIC JACOB,                                                  UNPUBLISHED
                                                                   March 3, 2020
                Plaintiff-Appellant,

 v                                                                 Nos. 344580; 344598; 344654;
                                                                   344809; 344894; 347014;
 LAUREN BETH JACOB,                                                350162
                                                                   Oakland Circuit Court
                Defendant-Appellee,                                LC No. 2012-793255-DM

 and

 THE MINOR CHILD,

                Appellee.


Before: GLEICHER, P.J., and GADOLA and LETICA, JJ.

LETICA, J., (concurring).

       I concur in the result only.



                                                           /s/ Anica Letica




                                              -1-